DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on May 09, 2022.
Claims 18-30 has been amended. 
Claims 1-30 have been examined. Claims 1-30 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to amendments
The rejection of claims 18-30 under 35 U.S.C. 101 is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 18 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1 and 18:
    	“receiving a first fetch start message from the processor model by the execution model, wherein the first fetch start message comprises a first fetch address;   	calling a real-time emulation engine by the execution model to control a physical machine to fetch and execute the first branch instruction according to the first fetch address;   	obtaining a plurality of first branch instruction information of the first branch instruction from the real-time emulation engine and providing the plurality of first branch instruction information to the processor model by the execution model; and   	in response to determining that the plurality of first branch prediction information do not exactly match the plurality of first branch instruction information, recording a first processor status of the physical machine and enforcing the real-time emulation engine to execute a first speculation operation according to the plurality of first branch prediction information by the execution model.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Van Dyke et al. (US Pat. No. 7,047,394) – Computer for Execution of RISC and CISC Instruction Set. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Van Dyke et al. (US Pat. No. 7,047,394)  	Dyke uses a computer with a general register file of registers, a RISC instruction decoder, and a CISC instruction decoder. The RISC instruction decoder is exposed for execution of user-state programs in a RISC instruction set, being an instruction set having fixed-length instructions and a load/store/operate organization. The hardware CISC instruction decoder is exposed for execution by user-state programs in a CISC instruction set, being an instruction set with variable-length instructions and many instructions having multiple side-effects. The CISC decoder is designed to decode a portion of an instruction set for the computer, and to deliver the decoded instructions to an instruction execution pipeline designed to execute the output of both the RISC instruction decoder and the CISC instruction decoder. A software emulator is programmed to implement a remainder of the instruction set. The CISC instruction set provides accessibility to only a subset of the registers of the general register file, intermediate results of instructions of the instruction set being stored in registers of the general register file that are inaccessible in the CISC instruction set. However, Dyke does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 18.   

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192